Citation Nr: 1211156	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  08-10 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for heart arrhythmias with preventricular contractions.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to April 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The issues of entitlement to service connection for posttraumatic stress disorder (PTSD) and entitlement to service connection for heart arrhythmias with preventricular contractions are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

A low back disability was not first manifested on active duty service or within the first post-service year; the preponderance of the evidence is against a finding that a low back disability is related to military service.


CONCLUSION OF LAW

The criteria for service connection of a low back disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  January 2006 and December 2006 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The December 2006 letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of a disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  
 
The Veteran was provided with a July 2007 VA orthopedic examination.  The VA examiner reviewed the Veteran's claims file, the history of the spine disability with the Veteran, examined the Veteran, and included a rationale for the conclusions reached.  This examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran has not claimed that the examination is inadequate.  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred in service if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Arthritis is a listed chronic disease for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In November 2006, the Veteran filed his initial claim seeking service connection for a low back disability.  He attributes this condition to his inservice duties as an electronic systems warfare specialist, which required lifting heavy equipment at times.

A review of the Veteran's service treatment records is completely silent as to any complaints of or treatment for a low back disability.  His March 1980 separation examination noted that his spine was normal.  On a medical history report completed pursuant to his separation examination, the Veteran denied having any history of recurrent back pain.

In July 2007, a VA orthopedic examination was conducted.  The VA examiner noted that the Veteran's claims folder had been reviewed.  The examination report noted that the Veteran's inservice duties required him to frequently lift heavy equipment by himself.  Following his discharge from the service, the Veteran reported being employed as a truck driver for 20 years, a position that did not require him to do any lifting.  X-ray examination of the lumbar spine revealed mild to moderate degenerative arthritis throughout.  Following a physical examination, the report concluded with a diagnosis of mild to moderate degenerative arthritis of the lumbar spine.  The VA examiner, a Board Certified Orthopedic Surgeon, opined that the Veteran's low back disability was less likely as not caused by or a result of his inservice activity.  The VA examiner indicated that he reached this conclusion based on his having performed a very thorough history and physical examination of the Veteran, and having reviewed the Veteran's claims file.  The VA examiner specifically noted that there were no records relating to the Veteran's low back disability during service.  

The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., painful feet.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran is competent to report the symptoms he observes through his five senses, such as numbness.  Layno v. Brown, 6 Vet. App. 465 (1994).  A layperson is also competent to describe an observable cause and effect relationship.  See, e.g., Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  

The Veteran is competent to report that he had to lift heavy equipment while serving in the military, and this statement has been accepted by the Board.

However, the Veteran has not reported any specific incident in which he injured his low back.  Moreover, he has not claimed to have developed back pain during service which has continued to manifest itself since that time.  On a March 1980 medical history report, completed pursuant to his separation from the service, the Veteran specifically denied having any history of recurrent back pain.  There is no continuity of symptomatology alleged in this case, and while the Veteran does have current complaints of back pain, he is not competent to attribute any current back disability to his inservice duties involving heavy lifting over 25 years ago.

Under these circumstances, there is no competent and credible evidence of a low back disability related to the Veteran's military service.  As noted above, VA's Board Certified Orthopedic Surgeon, after reviewing the Veteran's claims file and examining the Veteran, opined that the Veteran's current low back disability was less likely as not caused by or a result of his inservice activity.  The first documented complaint or treatment of low back disability is not shown until 2003, over 20 years after the Veteran's discharge from the service, and there is no competent evidence linking the Veteran's current low back disability to his military service.

The preponderance of the evidence is against the Veteran's claim; there is no doubt to be resolved.  Service connection for a low back disability is not warranted.


ORDER

Service connection for a low back disability is denied.



REMAND

The Veteran is seeking entitlement to service connection for PTSD and for heart arrhythmias with preventricular contractions.

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

A.  PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2011); a link, established by medical evidence, between current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor occurred.  38 C.F.R. § 3.304(f).  The United States Court of Appeals for Veterans Claims (Court) has held that

[w]here it is determined, through recognized military citations or other supportive evidence, that the Veteran was engaged in combat with the enemy and the claimed stressors are related to such combat, the Veteran's lay testimony regarding claimed stressors must be accepted as conclusive as to their actual occurrence and no further development for corroborative evidence will be required, provided that the Veteran's testimony is found to be "satisfactory," e.g., credible, and "consistent with the circumstances, conditions, or hardships of [combat] service."

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d).  


If the claimant did not engage in combat with the enemy or if the claimed stressors are not related to combat, then the claimant's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Service department records must support, and not contradict, the claimant's testimony regarding noncombat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

During the course of this appeal, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor, effective July 13, 2010.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Compare 38 C.F.R. § 3.304(f) (2010) with 75 Fed. Reg. 39843-52 (July 13, 2010).

The Veteran contends that he currently has PTSD as a result of two separate stressor incidents during service.  Specifically, he contends that (1) a friend of his was struck by lightning while trying to shut down an electrical system, and (2) he was exiting an airplane when one of its big tires suddenly blew out, which he contends could have killed him.  

A review of the Veteran's service treatment records revealed that he had been permanently decertified for displaying a defective attitude over an extended period of time.

An October 2004 VA treatment report, which included notations of Veteran's reported inservice stressors, concluded with diagnoses of major depression, dysthymia, generalized anxiety, panic disorder with mild social phobia, obsessive compulsive disorder and PTSD.  

In July 2007, a VA examination for mental disorders other than PTSD was conducted.  The examination report did not reference the Veteran's inservice stressors.  Following a mental status examination, the report concluded with a diagnosis of dysthymia, delayed onset, untreated.  The VA examiner then opined that this condition was not related to the Veteran's military service.

A June 2008 Board decision denied service connection for depression as a separate issue from PTSD.

Under these circumstances, the RO should provide the Veteran with another chance to provide additional details concerning his alleged stressors, and then schedule him for a VA examination for PTSD.  See Barr, 21 Vet. App. at 311 (if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

B.  Heart Arrhythmias with Preventricular Contractions

The Veteran is seeking service connection for heart arrhythmias with preventricular contractions.  A May 1977 inservice treatment report noted his complaints of recurrent episodes of tightness in his chest and his heart skipping a beat.  The report concluded with an assessment of occasional preventricular contractions with possible vasovagal episodes.

In February 2007, a VA contract (QTC) examination for the heart was conducted.  The examination report noted that the Veteran experienced angina, shortness of breath, dizziness and syncope attacks.  The Veteran reported that he has these symptoms constantly.  Following a physical examination, the VA examiner diagnosed the Veteran with heart arrhythmias with preventricular contractions, trigeminy and bigeminy.  No opinion was provided as to whether this condition was incurred or aggravated during the Veteran's military service.  Moreover, the report failed to clearly and objectively identify what manifestations, if any, are related to the Veteran's heart arrhythmias with preventricular contractions, trigeminy and bigeminy, and also failed to provide any details concerning the severity of any such related manifestations.  

Under these circumstances, the RO must schedule the Veteran for a VA examination to consider whether he currently has heart disability that is related to his active duty military service.  The examiner must provide detailed findings concerning any manifestations of any heart disability found.




Accordingly, the case is REMANDED for the following:

1.  Ask the Veteran to identify all VA and non-VA medical providers who have treated him for the conditions on appeal since his discharge from the service.  Attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  If these records cannot be obtained, a letter must be sent to the Veteran informing him of the steps taken to obtain the records, listing alternative sources, and requesting him to furnish any such records in his possession or to identify the possible location of such records.

2.  Ask the Veteran to provide further details of his alleged stressors in service, including, but not limited to, the approximate date (within a three month range) and place of each stressor(s); the names, ranks, and units of persons involved; and the circumstances of the stressor(s).  The Veteran has reported stressors including the following:  (1) having a friend struck by lightning while trying to shut down an electrical system; and (2) having been dangerously close to an exploding airplane tire.

The RO must inform the Veteran that he must be as specific as possible, and also identify potential sources of evidence to corroborate his stressors, such as copies of letters written during service and statements from individuals familiar with his claimed stressors, e.g. former fellow service members, including peers, subordinates, or superiors.  The RO must notify the Veteran that failure to provide such information may result in the denial of his claim.  38 C.F.R. § 3.158 (2011); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

3.  Schedule the Veteran for a VA psychiatric examination to determine the diagnoses of all psychiatric disorders that are present.  All necessary special studies or tests including psychological testing and evaluation must be accomplished.  The entire claims file must be made available to the examiner for review in conjunction with this examination.  The examination report must include a detailed account of all pathology found to be present.  If the VA examiner concludes that the Veteran currently has PTSD, the VA examiner must specify the stressor or stressors that serve as the underlying basis for this diagnosis, and also provide as much detail as possible concerning each alleged stressor relied on in rendering the diagnosis.  For any other psychiatric disorder found, the VA examiner must state whether any diagnosed psychiatric disorder is related to the Veteran's active duty service.  The examination report must include a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared must be typed.

4.  Schedule the Veteran for an examination to address the existence and etiology of any current heart disability.  The claims file, including the May 1977 inservice treatment report noting an assessment of occasional preventricular contractions with possible vasovagal episodes, must be reviewed in conjunction with the examination.  The examiner must also consider the Veteran's statements as to observable symptoms.  For any current heart disability identified, the examiner must (1) provide detailed findings concerning all manifestations of that condition, and (2) opine whether such is at least as likely as not (50 percent or greater probability) caused or aggravated by the Veteran's active duty military service.  A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resorting to speculation, it must be so stated, and the physician must provide the reasons why an opinion would require speculation.  

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination, and to cooperate in the development of his claims.  The consequences for failure to report for an examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and placed in the claims file which shows that notice scheduling the examination was sent to the last known address and whether any notice that was sent was returned as undeliverable.  

6.  After completing the above, and any other development as may be indicated, re-adjudicate the issues on appeal, including consideration of the recent amendments to 38 C.F.R. § 3.304.  Compare 38 C.F.R. § 3.304(f) (2010) with 75 Fed. Reg. 39843-52 (July 13, 2010).  If either claim remains denied, provide the Veteran and his representative with a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


